FILED
                            NOT FOR PUBLICATION
                                                                               JAN 14 2022
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SHAINIE LINDSEY,                                 No.   20-56093

              Plaintiff-Appellant,               D.C. No.
                                                 2:16-cv-08602-SJO-RAO
 and

SHENIA ELDRIDGE, Guardian ad Litem               MEMORANDUM*
for RT3 and RT4; DOMINIQUE
KEATON, Guardian ad Litem for DT;
ANNIE HARRIS, for the Estate of
Reginald Thomas,

              Plaintiffs,

 v.

CITY OF PASADENA; PHILLIP
SANCHEZ; JEFFREY NEWLEN;
THOMAS BUTLER; ROBERT
GRIFFITH; MICHAEL OROSCO;
PHILLIP POIRIER; RAFAEL
SANTIAGO; AARON VILLACANA;
SUSAN GOMEZ,

              Defendants-Appellees.


                    Appeal from the United States District Court


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                        for the Central District of California
                 Philip S. Gutierrez, Chief District Judge, Presiding

                           Submitted January 11, 2022**
                              Pasadena, California

Before: RAWLINSON and CALLAHAN, Circuit Judges, and BLOCK,*** District
Judge.

      Plaintiffs-Appellants Shainie Lindsey et al. (Appellants) appeal from the

district court’s order denying Appellants’ motion under Federal Rule of Civil

Procedure 60(b)(6) to vacate two orders entered by the district court: (1) denial of

Appellants’ Motion for Reconsideration of an order denying the imposition of

sanctions against Appellees; and (2) denial of Appellants’ Ex Parte Application for

Enlargement of Time to File Notice of Appeal of Sanctions against Appellants.

This appeal is Appellants’ second attempt to have this Court address issues relating

to these sanctions. See Lindsey v. City of Pasadena, No. 18-56582, Dkt. #16 (Sept.

16, 2019). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for

abuse of discretion a district court’s decision to deny a Rule 60(b)(6) motion, and

review de novo any questions of law underlying that decision. See Bynoe v. Baca,

966 F.3d 972, 979 (9th Cir. 2020); see also United States v. Alpine Land &

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
                                          2
Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993). A district court abuses its

discretion if it “bases its decision on an erroneous legal standard or on clearly

erroneous findings of fact.” Smith v. Marsh, 194 F.3d 1045, 1049 (9th Cir. 1999)

(citation omitted). Applying these standards, we AFFIRM the district court’s

denial of Appellants’ motion.

      The district court found that Appellants’ motion under Federal Rule of Civil

Procedure 60(b)(6) was not timely and that Appellants did not demonstrate

extraordinary circumstances justifying relief under the rule.1 See Alpine Land, 984

F.2d at 1049 (noting that relief under Rule 60(b)(6) is to be used only when

“extraordinary circumstances” exist). The court reasoned that any perceived error

was known to Appellants once the orders were issued, and the motion filed one

year later did not warrant relief under Rule 60(b)(6).

      Relief under Rule 60(b)(6) must be requested “within a reasonable time.”

Twentieth Century-Fox Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir.

1981) (citation omitted). To evaluate whether a party’s delay in filing a Rule 60(b)

motion was reasonable, we consider, among other factors, the party’s ability to



      1
          The district court found that “[a]lthough Plaintiffs fail to identify the
specific provision of Rule 60(b) under which their Motion is brought in the Motion
itself, the declaration of Plaintiffs’ counsel makes clear that Plaintiffs’ Motion is
brought under Rule 60(b)(6).” Appellants do not dispute this finding.
                                           3
learn earlier of the grounds relied upon and the reason for the party’s delay. See

Bynoe, 966 F.3d at 980. The district court’s finding that any perceived error was

known to Appellants as soon as the orders were issued was not clearly erroneous.

We have articulated that Rule 60(b)(6) is a sparing remedy that “is to be utilized

only where extraordinary circumstances prevented a party from taking timely

action to prevent or correct an erroneous judgment.” Alpine Land, 984 F.2d at

1049. Rule 60(b) is not a substitute for an appeal. See Dunnahoo, 637 F.2d at

1341. Appellants fail to offer any basis, let alone substantiate that basis, for

waiting one year to seek to vacate the district court’s rulings. Indeed, counsel’s

only excuse for her tardiness for missing the 30-day jurisdictional filing

requirement under Fed. R. App. P. 4(a)(5) (let alone waiting one year to file the

Rule 60(b)(6) motion) was rotator cuff injuries. However, the district court noted

that she “filed three separate documents and appeared in person before the Court

shortly after her injuries and before the 30 day deadline in which to file an appeal.”




                                           4
Thus, Appellants have failed to establish the “extraordinary circumstances”

contemplated by Rule 60(b)(6). Alpine Land, 984 F.2d at 1049.2

             AFFIRMED.




      2
         Appeal from the denial of a Rule 60(b) motion technically involves only
the denial of that motion and not the merits of the underlying orders. See Molloy v.
Wilson, 878 F.2d 313, 315 (9th Cir. 1989). Nonetheless, the district court’s denial
of Appellants’ ex parte application and motion for reconsideration was not clearly
erroneous. See Yu v. Idaho State Univ., 15 F.4th 1236, 1241-42 (9th Cir. 2021).
Appellants delayed appealing the denial of the application for enlargement of time
for nearly two months, despite the 30-day jurisdictional filing requirement and
failed to establish excusable neglect or good cause for the delay. See Fed. R. App.
P. 4(a)(5). In addition, Appellants failed to adequately demonstrate how they were
injured by the public disclosure of information that had been designated
confidential by Appellees. See In re Roman Cath. Archbishop of Portland, 661
F.3d 417, 424 (9th Cir. 2011) (referencing “the [party] seeking protection from
disclosure” needing to show harm).
                                         5